429 P.2d 657 (1967)
78 N.M. 198
Lemuel Joe HALES, Petitioner,
v.
Frank VAN CLEAVE, Employer, and Mountain States Mutual Casualty Company, Insurer, Defendants.
No. 8476.
Supreme Court of New Mexico.
July 19, 1967.
CHAVEZ, Chief Justice, and MOISE, COMPTON and CARMODY, Justices, concurring; NOBLE, Justice, being absent and not participating.
Ordered that petition for writ of certiorari be and the same is hereby denied as not timely filed.
Further ordered that the record in Court of Appeals Cause No. 34, 78 N.M. 181, 429 P.2d 379, be and the same is hereby returned to the Clerk of the Court of Appeals.